Exhibit 10.2

AMENDMENT NO. 1 TO CUSTODIAN AGREEMENT

This Amendment No. 1 to the Custodian Agreement dated as of July 30, 2012, is
entered into among UNITED STATES SHORT OIL FUND, LP, a limited partnership
organized under the laws of the State of Delaware (the “Fund”), UNITED STATES
COMMODITY FUNDS LLC, a Delaware limited liability company and General Partner of
the Fund (the “General Partner”), and BROWN BROTHERS HARRIMAN & CO., a limited
partnership formed under the laws of the State of New York (“BBH & Co.” or the
“Custodian”),

WITNESSETH:

WHEREAS, the Fund, General Partner and BBH & Co. entered into a Custodian
Agreement dated as of October 7, 2008 (the “Agreement”); and

WHEREAS, the Fund, General Partner and BBH & Co. wish to amend the Custodian
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Fund, General Partner and BBH & Co. hereby agree as follows:

 

  1.

Compensation. Item 14 of the Agreement “Compensation” is deleted in its entirety
and replaced with the following:

Compensation. The General Partner agrees to pay the Custodian (a) a fee in an
amount set forth in the fee letter among the Fund, the General Partner and the
Custodian in effect on the date hereof or as amended from time to time, and
(b) all reasonable out-of-pocket expenses incurred by the Custodian, including
the fees and expenses of all Subcustodians, and payable from time to time. The
fees paid by the General Partner to the Custodian will be paid from the General
Partner’s assets. Amounts payable by the General Partner under and pursuant to
this Section 14 shall be payable by wire transfer to the Custodian at BBH & Co.
in New York, New York.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 1
to be duly executed as of the date first above written.

 

UNITED STATES SHORT OIL FUND, LP By: United States Commodity Funds LLC, as
        General Partner /s/ Howard Mah Name: Howard Mah Title:   Management
Director UNITED STATES COMMODITY FUNDS LLC /s/ Howard Mah Name: Howard Mah
Title:   Management Director BROWN BROTHERS HARRIMAN & CO. /s/ James R. Kent
Name: James R. Kent Title:   Managing Director